JUSTICE JONES, dissenting: I respectfully dissent. This case is so closely akin upon its facts to Espinosa that if the names of the parties and the locale of the accident were substituted, the Espinosa opinion would serve as the opinion in this case and would conclude with a finding that the denial of the motion to dismiss upon forum non conveniens grounds constituted a breach of discretion. In my opinion the majority and specially concurring opinions have overlooked the salient feature in the Espinosa opinion. That feature is the concern, which arises from public policy considerations, for the burden being placed upon Illinois courts, particularly that of Madison County, by the crescendo of FELA and Jones Act cases filed by nonresidents. “Courts generally have shared a concern ‘in protecting finite judicial resources’ and the efficient functioning of their judicial systems, so that they are not impeded by nonresident litigation to the extent that their availability to local citizens is impaired or diminished. [Citations.]” (Espinosa v. Norfolk & Western Ry. Co. (1981), 86 Ill. 2d 111, 121-22, 427 N.E.2d 111, 116.) The court in Espinosa was mindful of the concern expressed in the majority and specially concurring opinions for the relevant factors in the selection of a forum that were set forth in Gulf Oil Corp. v. Gilbert, including the distance from the situs of the accident to the forum and the plaintiff’s right of selection. But even a cursory reading of the case shows that the factors expressed in Gulf Oil Corp. v. Gilbert were of secondary concern in the court’s decision. After discussing those factors the court said, “But those rights, important as they are, cannot be permitted to override the public interest in, and need for, an orderly, efficiently operated judicial system. [Citations.]” 86 Ill. 2d 111, 123-24, 427 N.E.2d 111, 117. The supreme court in Espinosa buttressed the public policy basis of its decision with certain statistics relating to the filing, disposition, lapse of time between filing and jury verdict, and backlog of law jury cases over $15,000 for Madison County as reported by the Administrative Office of Illinois Courts to the supreme court. It noted the increasing length of time between filing and jury verdict and concluded on the point by relating that the unpublished figures for 1980 show an increase in the time lapse to 32.4 months. This figure can now be updated with the 1981 report of the Administrative Director, which shows that Madison County law jury cases over $15,000 had an average time lapse between filing and jury verdict of 34.0 months. (Administrative Office of the Illinois Courts 1981 Annual Report to the Supreme Court of Illinois, at 166.) At pages 130 and 131 of the same 1981 report, it is shown that for law jury cases of $15,000 Madison County inventory increased by 719 and that for all cases of all types the Madison County inventory increased by 1,779. Quotation of the statistics alone suffices to explain the reason for the holding in Espinosa. The circuit court of Madison County, along with many other Illinois courts, is being inundated with cases. The Illinois judicial system is scarcely able to cope with the cases of its own citizens. Cases of distant origin filed in Illinois courts by citizens of other States command much time and attention of our judicial resources, divert a large amount of Illinois taxpayers’ dollars to their resolution, and require the services of many jurors, all for cases that have little or no connection with Illinois citizens. As the court said in Espinosa: “In these times of constantly increasing litigation (the 1979 Administrative Director’s report indicates a total of 3,831,957 cases filed in this State [for 1981 the figure is 4,256,758] as contrasted with 3,464,747 in 1976 or an increase of nearly 100 cases per judge), delay in disposing of cases is a critical factor. It is, of course, elementary that, as more cases are filed, delay in disposition will increase unless facilities and personnel are also increased. And, if facilities and personnel are increased, budgets, appropriations and taxes must likewise expand.” 86 Ill. 2d 111, 122, 427 N.E.2d 111, 116-17. An update of the statistics on court backlog and case dispositions render even more telling the following language from Espinosa: “[W]e believe the filing and trial of this action in Madison County imposed an additional and unwarranted burden upon its judicial system and its taxpayers. The added burden of a single case is, of course, not great, but we have before us the fact of the filing of a substantial volume of cases involving nonresident plaintiffs and out-of-State injuries.” (86 Ill. 2d 111, 121, 427 N.E.2d 111, 116.) In addition to the burden upon the circuit court, the “unwarranted burden” has now been imposed upon this court and, in view of the disposition made by the majority and the specially concurring opinions, the same “unwarranted burden” will necessarily be imposed upon the supreme court. In this same vein, it is safe to say that the impact of the filing of cases involving nonresident plaintiffs and out-of-State injuries upon our appellate and supreme courts has been profound. The time devoted to such cases by the Illinois Supreme Court has necessarily resulted in the denial of review of cases of Illinois citizens. I would dismiss plaintiff’s complaint on grounds of forum non conveniens.